Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cooperman, J.), rendered November 3, 1994, convicting him of criminal possession of a controlled substance in the third degree (two counts), criminal possession of a controlled substance in the fourth degree, criminal possession of a weapon in the fourth degree, criminal use of drug paraphernalia in the second degree (two counts), unlawful possession of marihuana, and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress a statement made by the defendant to law enforcement officials.
Ordered that the judgment is affirmed.
Because a pre-Miranda statement ‘made by the defendant to the arresting officer while at the crime scene was not elicited in response to custodial interrogation, the hearing court properly denied suppression of the statement (see, People v Huffman, 41 NY2d 29; People v Luna, 164 AD2d 870; People v Harris, 142 AD2d 596).
Viewing the evidence in the light most favorable to the prosecution (see, People v Cabey, 85 NY2d 417; People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contention does not require *743reversal. Bracken, J. P., Rosenblatt, Altman and Luciano, JJ., concur.